Citation Nr: 0734356	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
May 1966 to March 1968, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  The veteran had active duty in Vietnam; while he did not 
engage in combat with the enemy, there is evidence to 
indicate that his base was exposed to weaponry fire; however, 
the overwhelming preponderance of the psychiatric evidence is 
against a current diagnosis of PTSD.  

2.  The preponderance of the medical evidence is against a 
current diagnosis of hepatitis B or residuals of same.  

3.  Audiological examinations show that the veteran does not 
currently have a bilateral hearing loss disability as defined 
by the applicable VA regulation.  


CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Service connection for hepatitis B is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Service connection for a bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A; 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a November 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Timely notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence of current PTSD, hepatitis B, and hearing loss 
is absent.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA psychiatric medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was provided with thorough VA audiological and 
psychiatric examinations and they ruled out diagnoses of PTSD 
and a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, respectively.  The preponderance of the relevant 
medical evidence, to include the most recent VA medical 
examination, failed to show that the veteran has a current 
diagnosis of hepatitis B or residuals of same.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c (4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition to the general rules of service connection noted 
above, service connection for PTSD medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The veteran contends that he has PTSD, hepatitis B, and 
bilateral hearing loss that began during or as the result of 
some incidents of active service, specifically during his 
tour of duty in Vietnam.  

PTSD

The veteran asserts that he developed PTSD as a result of 
exposure to traumatic events in Vietnam.  He states that he 
saw dead and wounded American soldiers and that this has 
caused him to develop anxiety.  There is no record of any 
psychiatric abnormality during service or for a number of 
years thereafter.  The veteran received treatment to control 
anger issues in 1978 after a dispute with his spouse.  The 
veteran has given a history of being diagnosed with PTSD in 
1994; however, there is no psychiatric evidence of record to 
confirm this diagnosis.  In fact, following a VA psychiatric 
examination in January 2007, the psychiatrist specifically 
found that the veteran did not meet the diagnostic criteria 
for PTSD.  There is a private medical record, dated in June 
2005, which listed a history of PTSD, but again, there is no 
evidence that the entering of this diagnosis was based on 
anything other than history provided by the veteran.  As the 
record does not substantiate this diagnosis, such history is 
of no probative value as to whether the veteran has a 
diagnosis of PTSD.  That is, it is apparent that the 
clinician's report was based upon history obtained from the 
veteran rather than a review of the record.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  

The VA and Board may not simply disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran. Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  However, Kowalski also cited its 
decisions in Swann and Reonal in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, the history reported by the veteran on 
examination is not supported by the record.  Therefore, such 
history is of no probative value with respect to the question 
of whether the veteran meets the diagnostic criteria for 
PTSD.  Id.; see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006).  Moreover, even if there was some remote 
diagnosis of the claimed psychiatric disorder, the most 
recent VA psychiatric examination, which was quite thorough 
in nature, specifically ruled out a current diagnosis of 
PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Based on a thorough review of the record, the Board finds 
that the overwhelming preponderance of the evidence is 
against a current diagnosis of PTSD.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is not applicable and the claim for 
service connection for PTSD must be denied.  38 U.S.C.A. § 
5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).    

Hepatitis B

The veteran contends that he was exposed to hepatitis B while 
stationed in Vietnam, and that he currently has hepatitis or 
the residuals of same.  The service medical records show no 
indication of liver disease, to include hepatitis.  

Regarding a current diagnosis, there is only a subjectively 
reported history of hepatitis.  The veteran had normal liver 
function tests in May 2004 and a diagnosis of hepatitis B was 
not noted at that time.  The Board has considered the 
veteran's statements indicating that he believes he has 
hepatitis.   However, as he has not been shown to be a 
medical expert, he is not qualified to express an opinion 
regarding a diagnosis of hepatitis or the medical causation 
of such disease.  It is again pertinent to point out that the 
most recent examination, to specifically include liver 
function studies, was negative for any clinical or laboratory 
finding indicative of hepatitis.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

As the medical evidence fails to show a current diagnosis of 
hepatitis or residuals of hepatitis, the veteran's claim must 
be denied.  Degmetich, supra; Brammer, supra; Gilpin, supra; 
Rabideau, supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hepatitis 
B must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.

Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of exposure to excessive noise while on active 
duty.  

There are no audiometric abnormalities listed in the service 
medical records, with no complaints of hearing loss noted 
until many years after service separation.  In December 2004, 
the veteran was diagnosed as having hearing loss related to 
military noise exposure.  Upon review of this examination, 
however, the Board is unable to conclude that there is a 
hearing loss for VA purposes.  The findings of the 
examination are as follows:  

Pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
15
35
LEFT
35
35
25
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The veteran was afforded a second VA examination in January 
2007 and had the following results:

Pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
        
25
20
25
LEFT
30
35
 20
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

As noted earlier in this decision, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Both of these examinations fail to show either a 40 decibel 
loss of hearing at one frequency (between 500 and 4000) or a 
26 decibel loss at three frequencies (between 500 and 4000); 
or, alternatively, speech recognition scores via the Maryland 
CNC at less than 94 percent.  As such, for VA purposes, the 
veteran has not established that he has a current hearing 
loss disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385.  In the absence of a medical diagnosis of 
a current hearing loss disability as defined by the cited 
legal authority the claim must fail.   38 U.S.C.A. § 1110; 
Gilpin, supra; Degmetich, supra; Brammer, supra; Rabideau, 
supra.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hepatitis B is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


